DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/02/2021, with respect to the 35 USC 103 rejections of claims 31-43 have been fully considered and are persuasive. In light of the Applicant’s arguments and amendments to the claims presented below, the previous rejections made under 35 USC 103 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Vito Ciaravino on 01/18/2022.
The application has been amended as follows:
(Currently Amended) A method of performing magnetic resonance imaging (MRI)

without burning a patient with associated radio-frequency (RF) energy comprising:

providing an MRI device having a patient barrel, the patient barrel defining a central longitudinal axis; 
positioning an infrared camera outside of the patient barrel and above the central comprising a thermal video camera and is vertically offset from the central longitudinal axis of the patient barrel and has a line of sight oriented downward at an angle relative to the central longitudinal axis of the patient barrel, the infrared camera having a field of view, the infrared camera providing an output to a processor, wherein the output includes at least a plurality of image frames from a thermal video stream of the patient barrel, wherein each of the plurality of image frames includes a first region of interest and a second region of interest, wherein the first region of interest and the second region of interest each include a plurality of points within a boundary, such that the first region of interest includes a first plurality of points within a first boundary and the second region of interest includes a second plurality of points within a second boundary;
performing an MRI scan of a patient in the patient barrel to obtain an MRI image of at least a portion of the patient;
monitoring, with the processor, based on the output of the infrared camera during the MRI scan, a first mean surface temperature of the first plurality of points within the first region of interest in an image frame and a second mean surface temperature of the second plurality of points within the second region of interest in the image frame;
determining a rate of change in the first mean surface temperature relative to a prior mean temperature within the first region of interest and determining a rate of change in the second mean surface temperature relative to a prior mean temperature within the second region of interest;
for each of the first and second regions of interest  wherein the processor performs a modulation transfer function to perform the comparison of the rate of change in the mean surface temperature for each of the first and second regions of interest with the plurality of tiered threshold values for the respective region of interest;
causing an alert if the rate of change in the mean surface temperature exceeds any one of the plurality of tiered threshold values for any one of the first or second regions of interest; and
altering the field of view of the infrared camera during the MRI scan to provide observation at multiple locations of the patient within the patient barrel of the MRI device.

(Currently Amended) The method of claim 31, further comprising donning the patient with an infrared transmissive gown that allows infrared wavelengths to pass through it, but provides visual concealment of the patient.

(Currently Amended) The method of claim 31, wherein the angle is defined between the line of sight of the infrared camera and the central longitudinal axis of the patient barrel is a viewing angle, the method further comprising adjusting the viewing angle to image the patient within the patient barrel.

(Currently Amended) The method of claim 31, further comprising:
	defining of the infrared camera; and
adjusting the lens tilt angle to image the patient within the patient barrel. 

(Currently Amended) The method of claim 31, further including terminating the MRI scan in response to the rate of change in the first or second mean surface temperature exceeding 

(Currently Amended) A system for monitoring a patient undergoing magnetic resonance imaging (MRI), the system comprising:
a patient barrel arranged to surround a patient, the patient barrel defining a central longitudinal axis;
an infrared camera configured to image the patient and having a field of view, the infrared camera comprising a thermal video camera being positioned outside of the patient barrel and above the central longitudinal axis of the patient barrel and including an output, such that the infrared camera is vertically offset from the central longitudinal axis of the patient barrel and has a line of sight oriented downward at an angle relative to the central longitudinal axis of the patient barrel, the output including at least a plurality of image frames from a thermal video stream of the patient barrel, wherein each of the plurality of image frames includes a first region of interest and a second region of interest, wherein the first region of interest and the second region of interest each include a plurality of  points within a boundary, such that the first region of interest includes a first plurality of points within a first boundary and the second region of interest includes a second plurality of points within a second boundary; and
a processor adapted to: 
monitor a first mean surface temperature of the first plurality of points within the first region of interest and a second mean surface temperature of the second plurality of points within the second region of interest based on the output of the infrared camera during magnetic resonance imaging of the patient; 
determine a rate of change of the first mean surface temperature relative to a prior mean surface temperature within the first region of interest and determine a rate of change of the second mean surface temperature relative to a prior mean surface temperature within the second region of interest;
for each of the first and second regions of interest , wherein the processor performs a modulation transfer function to compare the rate of change in the mean surface temperature for each of the first and second regions of interest with the plurality of tiered threshold values for the respective region of interest;
cause an alert if the rate of change in the mean surface temperature exceeds any one of the plurality of tiered threshold values for any one of the first or second regions of interest; and
alter the field of view of the infrared camera during magnetic resonance imaging of the patient to provide observation at multiple locations of the patient within the patient barrel.

(Currently Amended) The system of claim 36, wherein the processor is further adapted to terminate magnetic resonance imaging of the patient in response to the rate of change in the mean surface temperature exceeding any one of the plurality of tiered threshold values for any one of the first or second regions of interest.

(Currently Amended) The system of claim 36, wherein the processor is further adapted 

(Currently Amended) The system of claim 36, further comprising a patient gown formed of an infrared transmissive material for wavelengths between 8 microns and 14 microns, inclusive.

(Currently Amended) The system of claim 39, wherein the patient gown is formed of at least one of polyethylene, polypropylene, and combinations thereof.

(Currently Amended) The system of claim 36, further including an electrically conductive enclosure at least partially housing the infrared camera therein.

	(Currently Amended) The system of claim 36, wherein the infrared camera includes an adjustable scanning frequency.

(Currently Amended) The system of claim 36, wherein the infrared camera includes an adjustable lens tilt angle.

Allowable Subject Matter
Claims 31-43 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, solely or in combination, fails to disclose following patentable limitations of the applicant claim and disclosed invention:
 a method of performing magnetic resonance imaging and a system for monitoring a patient inside a barrel of a MRI device using an infrared camera 
Thereby, by monitoring a patient's temperature during a MRI procedure with the above improved method and system for detection an increase in skin surface temperature and/or subdermal temperatures of the patient with thermal imaging, adverse events, such as the risk of RF burns which may occur during a MRI imaging procedure, may be prevented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY J SHAFQAT/Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793